Mr. Justice Scott delivered the opinion of the Court: This suit was brought by appellant against appellee before a justice of the peace. A trial before a jury in that court resulted in a verdict for appellee, and from the judgment rendered thereon he prosecuted an appeal to the circuit court, where the cause was again tried by a jury, with a like result. We are now asked to reverse the judgment for the sole reason, the verdict is against the weight of the evidence. This we must decline to do. The controversy is in regard to the price of a washing machine. Appellant claims he made an absolute sale of the machine to appellee through his agent, DeGrraw.- Appellee's theory is, it was only a conditional sale. Evidence was offered by appellee tending to prove the machine was utterly worthless. It had been warranted to be a good machine. After it had been tested it was returned to appellant’s shop, but after-wards sent back to appellee’s house during his absence, and without his knowledge or consent. The testimony on all the points at issue between the parties is contradictory in the extreme; so much so that we do not feel at liberty to disturb the verdict, and especially after the questions have been passed upon by two juries with a like result. They had a better opportunity to judge of the credibility of the several witnesses than we can have, and we can not undertake to reverse their decision in a case where the evidence is so conflicting. Aside from this consideration, we can not say, upon the whole evidence in the record, that justice has not been done. The judgment must be affirmed. Judgment affirmed.